Citation Nr: 1139408	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's service connection claim for bipolar disorder.

In May 2010, the Veteran presented testimony before the undersigned in a hearing in Washington, D.C.  A copy of the transcript has been associated with the claims folder. 

In June 2010, having found that new and material evidence had been received to reopen the claim for service connection for bipolar disorder, the Board reopened the claim and remanded it for further development.  Development was been completed and the matter was returned to the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In November 2010, the Veteran was provided an examination for his claim and the examiner added an addendum report in June 2011.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that bipolar disorder was not caused by or a result of service, but that it preexisted service and "could possibly be exacerbated by military service."  The Board finds that this opinion is insufficient.  The examiner provides absolutely no reasons or bases for his findings that bipolar disorder was not caused or aggravated by service, or that the disorder preexisted service and could "possibly" have been exacerbated therein.  Additionally, as to the language "possibly" regarding aggravation, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held on several occasions that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2011) (noting that reasonable doubt does not include resort to speculation or remote possibility); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, although the examiner referenced the Veteran's statements pertaining to mood cycles and disciplinary problems in service, he did not discuss those factors in rendering the opinion.  The Veteran is competent to state what he experienced during service and the Board finds his statements regarding mood cycles are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board a complete and adequate opinion as to the onset and etiology of the Veteran's current bipolar disorder is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Additionally, in July 2011, the Veteran submitted additional evidence in support of his claim.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As the evidence received pertains directly to the issue on appeal, and as there is no waiver of AOJ consideration of the evidence, the Board must remand the issue for RO consideration of the additional evidence received.  38 C.F.R. § 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following actions:


1.  Arrange for the same examiner who conducted the November 2010 examination, if possible, to review the claims folder and provide an addendum opinion that includes a discussion of the facts and a rationale for the conclusions provided in November 2010 and June 2011.  If the November 2010 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state on the examination report that review of the claims folder was accomplished. 

The examiner should respond to the following questions:

a. Is there a 50 percent probability or greater that the Veteran's bipolar disorder had its onset in or is otherwise related to his military service.  The examiner must specifically discuss the Veteran's statements about mood cycles beginning in service and his reports of having disciplinary problems as a result thereof, 

and/or

b. (1) Is there clear evidence that bipolar disorder pre-existed service (note the specific evidence relied upon) and if yes, 
(2) Is there clear evidence that bipolar disorder was not aggravated by service (again noting the specific evidence relied upon)

The reviewer must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

2.  After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case (SSOC) based on review of all evidence associated with the claims folder since the June 2011 supplemental statement of the case should be prepared.  The Veteran and his representative should be provided with the SSOC and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

